Anselmo Benavides, Antonio
                                                               Benavides, and A.T. Trucking,
                                                                      LLPAppellee/s



                         Fourth Court of Appeals
                                San Antonio, Texas
                                       May 3, 2013

                                   No. 04-12-00864-CV

                                 Armando BENAVIDES,
                                       Appellant

                                             v.

            Anselmo BENAVIDES, Antonio Benavides, and A.T. Trucking, LLP,
                                   Appellees

               From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 06-03-44411
                      Honorable Richard C. Terrell, Judge Presiding


                                      ORDER
       Appellant's Unopposed Amended Second Motion for Extension of Time to File Brief is
hereby GRANTED.



                                                  ___________________________________
                                                  Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of May, 2013.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court